   Case 1:18-cr-00230-BAH Document 32 Filed 09/16/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA
                                                       CRIMINAL NO. 18-CR-230
               V.                             •.

  JAMES PIERCE

                      Defendant.


                                         STIPULATION

         The United States of America, by and through counsel of record, and defendant JAMES

PIERCE, by and through his counsel of record, hereby stipulate that:

         1.    The e-mail described in Count Two of the Indictment employed a wire

communication that traveled in interstate or foreign commerce. Specifically, this email was

transmitted by wire from a location outside the District of Columbia to a location in the District of

Columbia.


         2.     The electronic communication described in Count Three of the Indictment
                                                                                             this
employed a wire communication that traveled in interstate or foreign commerce. Specifically,
                                                                                           Columbia
bank transfer caused an electronic wire communication from a location in the District of

to a location outside the District of Columbia.

         3.     This stipulation constitutes sufficient evidence that, as to Counts Two and Three,
                                                                                reasonable
the element requiring an interstate wire communication has been proved beyond a

doubt.

         IT IS SO STIPULATED.




                                                   1
  Case 1:18-cr-00230-BAH Document 32 Filed 09/16/19 Page 2 of 2




                               Respectfully submitted,


                               ROBERT ZINK
                               Chief, Fraud Section

DATED: September I k), 2019
                                  t/L
                               BLAKE GOEBE
                               Trial Attorney

                                JUSTIN WEITZ
                                Assistant Chief

                                Attorneys for Plaintiff
                                UNITED STATES OF AMERICA



DATED: September/, 2019
                              —TANCOGDELL
                               Counsel for Defendant JAMES PIERCE
